Exhibit 10.2

 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

AMENDMENT NO. 1 TO THE

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This Amendment No. 1 to the Development and Commercialization Agreement (the
“Amendment”) dated June 12,  2019  (the “Amendment Effective Date”) is made by
and between THERAVANCE BIOPHARMA IRELAND LIMITED, a corporation organized under
the laws of Ireland having its principal office at Connaught House, 1 Burlington
Road, Dublin 4  D04 C5Y6, Ireland (“THERAVANCE”), and MYLAN IRELAND LIMITED, a
limited company organized and existing under the laws of Ireland with its
offices at South Bank House, Barrow Street, 6th Floor, Dublin 4, Ireland
(“MYLAN”). THERAVANCE and MYLAN may be referred to, individually, as a “Party”
or, together, as the “Parties.”

 

RECITALS

 

WHEREAS, MYLAN and THERAVANCE are the parties in interest to the Development and
Commercialization Agreement dated January 30, 2015 (the “Agreement”) pursuant to
which they are collaborating in the Development and Commercialization of a
proprietary long-acting muscarinic compound discovered by THERAVANCE and
identified as TD-4208 or revefenacin (current US brand name: YUPELRI®) for the
treatment of respiratory disorders; and

 

WHEREAS, MYLAN and THERAVANCE desire to amend the Agreement to provide for,
among other things, inclusion of China in the Territory, related changes to the
financial terms, and mutual agreement to conduct a further clinical study.

 

NOW, THEREFORE THERAVANCE and MYLAN, intending to be legally bound, hereby agree
as follows:

 

1.   Definitions.

A.         The definition of the term “Territory” in Section 1.117 of the
Agreement is hereby amended and restated to read as follows:

“Territory” means worldwide, provided that upon reversion, a Reverted Country
shall no longer be included within the Territory.

 

B.         For purposes of this Amendment,  capitalized terms used herein and
not otherwise defined shall have the meaning given them in the Agreement.

 

 



1



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

2.   China.

 

A.   For the avoidance of doubt, since by virtue of this Amendment the Territory
under the Agreement is now worldwide, the Parties agree that Section 2.07 of the
Agreement has no further force or effect.

B.   Promptly after the Amendment Effective Date, but no later than [* * *]
following the Amendment Effective Date, the Parties shall agree on a Development
Plan and a Development Budget for the Licensed Product in the Field in China
pursuant to Section 4.03 of the Agreement which will include, besides the
provisions required by Section 4.03, a commitment by MYLAN to use Diligent
Efforts hereunder to:

 

(i)   file a Clinical Trial Application (or IND equivalent) in China [* * *] of
the Amendment Effective Date;

 

(ii)  file a Marketing Authorization Application (or MAA equivalent) in China
within [* * *] of the China Clinical Trial Application (or IND equivalent)
approval; and

 

(iii)  make the first Commercial Sale in China within [* * *] of receiving
Marketing Authorization approval in China.

 

C.   MYLAN shall be responsible for all Development, manufacturing and
Commercialization activities for China and pay all Development Expenses,
 Manufacturing Costs and Commercialization costs incurred or committed to and
which will be set forth in the Development Budget contained in the Development
Plan for China Development and in the Commercial Budget contained in the
Commercialization Plan for China.

 

3.   Financial Provisions.  In consideration of the rights and licenses granted
to MYLAN under the Agreement, as amended by this Amendment, the Parties hereby
agree to amend and restate Exhibit F in its entirety as attached hereto.

 

4.   Registration and Filing of This Amendment.  To the extent, if any, that
either Party concludes in good faith that it or the other Party is required to
file or register this Amendment or a notification thereof with any Governmental
Authority, including the U.S. Securities and Exchange Commission or the U.S.
Federal Trade Commission, in accordance with applicable Laws, such Party shall
inform the other Party thereof.  Should both Parties jointly agree that either
of them is required to submit or obtain any such filing, registration or
notification, they shall cooperate, each at its own expense, in such filing,
registration or notification and shall execute all documents reasonably required
in connection therewith.  In such





2



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

 

filing, registration or notification, the Parties shall request confidential
treatment of sensitive provisions of this Amendment, to the extent permitted by
Law, and will involve each other in a reasonable fashion to help ensure each
Party’s confidentiality concerns are addressed to the extent permissible.  The
Parties shall promptly inform each other as to the activities or inquiries of
any such Governmental Authority relating to this Amendment, and shall reasonably
cooperate to respond to any request for further information there from on a
timely basis.

 

5.   Governing Law. This Amendment shall be construed, and the respective rights
of the Parties determined, according to the substantive law of the State of New
York notwithstanding the provisions governing conflict of laws under such New
York law to the contrary, except matters of intellectual property law which
shall be determined in accordance with the intellectual property Laws relevant
to the intellectual property in question.

 

6.   Severability. In the event of the invalidity of any provisions of this
Amendment, the Parties agree that such invalidity shall not affect the validity
of the remaining provisions of this Amendment.  The Parties will replace an
invalid provision with valid provisions which most closely approximate the
purpose and economic effect of the invalid provision. In the event that the
terms and conditions of this Amendment are materially altered as a result of the
preceding sentences, the Parties shall renegotiate the terms and conditions of
this Amendment in order to resolve any inequities.  Nothing in this Amendment
shall be interpreted so as to require either Party to violate any applicable
Laws.

 

7.   Amendment; Waiver. Any term or condition of this Amendment may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by any
Party of any term or condition of this Amendment, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Amendment on any future occasion.  Except as expressly set
forth in this Amendment, all rights and remedies available to a Party, whether
under this Amendment or afforded by law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.

 

8.   Entire Agreement, as Amended. The Agreement (including the exhibits and
schedules thereto), as amended by this Amendment (including the exhibit hereto),
constitutes the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersedes all previous agreements and understandings
between the Parties with respect to such subject matter, whether written or
oral.  No Party has entered into this Amendment in reliance upon any statement,
representation, warranty or undertaking made by or on behalf of any other Party
other than those expressly set out in this Amendment. This Amendment may be





3



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

 

altered, amended or changed only in writing and by making specific reference to
this Amendment and signed by duly authorized representatives of THERAVANCE and
MYLAN.

 

9.   Third Party Beneficiaries. None of the provisions of this Amendment shall
be for the benefit of or enforceable by any Third Party, including without
limitation any creditor of either Party hereto. No such Third Party shall obtain
any right under any provision of this Amendment or shall by reasons of any such
provision make any Claim in respect of any debt, liability or obligation (or
otherwise) against either Party hereto.

 

10. Effect of Amendment.  Except as expressly amended hereby, the Agreement
shall remain in full force and effect.

 

11. Counterparts.  This Amendment may be executed in any two counterparts, each
of which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document.

 

IN WITNESS WHEREOF, THERAVANCE and MYLAN, by their duly authorized officers,
have executed this Amendment on the Amendment Effective Date.

 

 

 

 

THERAVANCE BIOPHARMA

 

MYLAN IRELAND

IRELAND LIMITED

 

LIMITED

 

 

 

 

By: /s/ Ann Brady

By: /s/ Peter McCormick

Ann Brady

Peter McCormick

President

 

 





4



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

EXHIBIT F

Financial Exhibit

 

Section 1.01    Upfront Payment.

(a)                    U.S. and ROW. MYLAN shall pay to THERAVANCE a
non-refundable fee of Fifteen Million United States Dollars (U.S. $15,000,000)
(the “Upfront Payment”) in partial consideration for the rights and licenses
granted to it under this Agreement. MYLAN shall become obligated to pay the
Upfront Payment 120 days after the Effective Date.

 

(b)                    China Upfront Payment. Upon the Amendment Effective Date
MYLAN shall pay to THERAVANCE a one-time, non-refundable, non-creditable upfront
payment of Eighteen Million, Five Hundred Thousand United States Dollars (U.S.
$18,500,000) (the “Amendment Upfront Payment”) in partial consideration for the
rights and licenses granted to it under the Amendment. MYLAN shall be obligated
to pay the Amendment Upfront Payment within [* * *] after the Amendment
Effective Date.

 

Section 1.02    Milestone Payments.

(a)        U.S and ROW Development and Sales Milestones.  In further
consideration for the acquisition of license rights under the THERAVANCE
Patents, THERAVANCE Know-How and the Joint Invention Patents under Section 2.01,
MYLAN shall also pay to THERAVANCE the one-time payments set forth below for the
first occurrence of the corresponding Development Milestone or Sales Milestone
referred to therein (each, a “US and ROW Milestone”):

 

 

Development Milestones

Amount

 

 

[* * *]

[* * *]

 

 

Sales Milestones

Amount

 

 

[* * *]

[* * *]

 

Payment Only Once for U.S and ROW Milestones. For the avoidance of doubt, U.S.
and ROW Milestones are each payable only once, upon first attainment of the
relevant milestone, regardless of how many times a Milestone is reached.  In the
event that more than one Sales Milestones are achieved in a given Calendar Year
then the lower Sales Milestone payment for the Stand Alone Licensed Product
would be payable for that Calendar Year and the higher Sales Milestone would be
payable at the end of the following Calendar Year provided that the higher Sales
Milestone is achieved and/or maintained in the following Calendar Year.

 





5



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

(b)        China Development and Sales Milestones. In further consideration for
the acquisition of license rights under the THERAVANCE Patents, THERAVANCE
Know-How and the Joint Invention Patents under Section 2.01, MYLAN shall also
pay to THERAVANCE the one-time payments set forth below for the first occurrence
of the corresponding China Development Milestone or China Sales Milestone
referred to therein (each, a “China Milestone”):

 

China Development Milestones

 

[* * *] Fee. Upon approval of [* * *], in consideration of the licenses granted
to MYLAN and THERAVANCE’s co-operation [* * *],  MYLAN shall pay to THERAVANCE a
one-time, non-refundable, non-creditable payment of [* * *].

 

[* * *] Fee. Upon receipt of [* * *], in consideration of the licenses granted
to MYLAN and THERAVANCE’s activities in respect of [* * *], MYLAN shall pay to
THERAVANCE a one-time, non-refundable, non-creditable payment of [* * *].

 

[* * *] Fee.  Upon the receipt of [* * *], in consideration of the licenses
granted to MYLAN and THERAVANCE’s activities in respect of [* * *], MYLAN shall
pay to THERAVANCE a one-time, non-refundable, non-creditable payment of [* * *].

 

 

China Sales Milestones

 

1.1       Upon the first achievement of each sales milestone event set forth in
the table below (each, a “China Sales Milestone Event”), MYLAN shall make the
corresponding milestone payment to THERAVANCE (each, a “China Sales Milestone
Payment”):

 

China Sales Milestones Events

Milestone Event

Milestone Payment

[* * *]

[* * *]

 

 

Payment Only Once for China Sales Milestones. For the avoidance of doubt, each
of the foregoing China Sales Milestone Payments will be payable only once upon
the first achievement of each cumulative China Net Sales threshold set forth
above. In the event that more than one China Sales Milestone Event is achieved
in a given Calendar Year, MYLAN shall pay THERAVANCE the China Sales Milestone
Payment associated with each such China Sales Milestone Event achieved during
such Calendar Year.  For example, if Cumulative Net Sales reach the thresholds
for both the [* * *] China Sales Milestone Events for the first time in a given
Calendar Year (and no other China Sales





6



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

Milestone Event), MYLAN shall pay THERAVANCE [* * *] in China Sales Milestone
Payments for such Calendar Year; and if cumulative China Net Sales reach the
thresholds for the remaining Milestone Events in the following Calendar Year
(i.e. [* * *] in cumulative China Net Sales), MYLAN shall pay THERAVANCE [* * *]
in China Sales Milestone Payments pursuant to China Sales Milestone Events [* *
*] above.

 

(c)        Notification and Payment.  In the event of attainment of a U.S and
ROW Milestone or a China Milestone, a Party shall promptly, but in no event more
than [* * *] Business Days after the achievement of each such Milestone, notify
the other Party in writing of the achievement of same.  For each Milestone
achieved, MYLAN shall promptly, but in no event more than [* * *] Business Days
after receipt of THERAVANCE’s invoice therefore, remit payment to THERAVANCE for
such Milestone.

Section 1.03    Operating Profit (Loss) Share in the U.S.

(a)        The Parties shall share the Operating Profits (Losses) from the sale
of the Licensed Products in the Field in the U.S as set forth in this Section
1.03. The Parties expect that Net Sales in the U.S. shall be accounts receivable
of MYLAN and MYLAN shall receive payment on account thereof.

 

(b)        During the Term, MYLAN and THERAVANCE shall split the Operating
Profits (Losses), sixty-five percent (65%) to MYLAN and thirty-five percent
(35%) to THERAVANCE.

 

(c)         In the event that both Parties elect to sublicense the
Commercialization of the Licensed Products in the Field in the U.S. to a Third
Party, all cash consideration received in consideration for the grant of such
sublicense will be treated as Net Sales in the U.S.  For clarity, any such
sublicense must be agreed by both Parties.  In the event that one Party
sublicenses the Commercialization of the Licensed Products in the Field in the
U.S. to a Third Party, the sharing of Operating Profits (Losses) shall, as
between the Parties, remain as set forth in Section 1.03(b) of this Exhibit F.

 

(d)        The sharing of Operating Profits (Losses) set forth in this Section
1.03 shall be reported, calculated and paid in accordance with Section 1.07
below.

 

Section 1.04    Payment of Royalties to THERAVANCE on Net Sales in the ROW
Countries.

(a)        As further consideration for the acquisition of license rights under
the THERAVANCE Patents and THERAVANCE Know-How under this Agreement, MYLAN shall
pay to THERAVANCE royalties on Net Sales of Licensed Products in the Field in
the ROW Countries that either (i) are covered by a Valid Claim within a





7



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

THERAVANCE Patent or (ii) incorporate the THERAVANCE Know-How, Less ROW Recall
Costs (“Adjusted Net Sales”), in the following percentages (“Royalties”):

 

 

On the portion of annual Adjusted Net Sales of Licensed

 

Product in the Field in the ROW Countries up to U.S. [* * *]:

[* * *]

 

 

On the portion of annual Adjusted Net Sales of Licensed

 

Product in the Field in the ROW Countries over U.S. [* * *]

 

and less than U.S. [* * *]:

[* * *]

 

 

On the portion of annual Adjusted Net Sales of Licensed

 

Product in the Field in the ROW Countries over U.S. [* * *]:

[* * *]

 

 

(b)        Notwithstanding the foregoing, the Royalties shall be reduced by [* *
*] with respect to Licensed Products that are not covered by a Valid Claim
within the THERAVANCE Patents in the Country of sale.  For purposes of the
foregoing, “cover” means that the manufacture, use, sale or importation of a
Licensed Product would infringe a Valid Claim within the THERAVANCE Patents but
for the licenses granted to MYLAN herein. For avoidance of doubt, this [* * *]
reduction does not apply to Royalties owed on Net Sales in China.

 

 

Section 1.05    Payment of Royalties to THERAVANCE on Net Sales in China.

(a)        China Royalty Rates.  In further consideration of THERAVANCE’s grant
of the rights and licenses to MYLAN for China hereunder, MYLAN shall, during
each applicable China Royalty Term, pay to THERAVANCE royalties at the tiered
royalty rates specified in the following table with respect to the Annual Net
Sales in China:

 

 

 

 

China Annual Net Sales

Royalty Rates

For the portion of Annual Net Sales less than or equal to U.S. [* * *]

[* * *]

For the portion of Annual Net Sales exceeding U.S. [* * *] and less than or
equal to U.S. [* * *]

[* * *]

For the portion of Annual Net Sales above U.S. [ * * * ]

[* * *]

 

(b)        China Generic Competition. If  [* * *] Generic Products gain
Marketing Authorization and are successfully launched in China, then, commencing
in the first





8



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

Calendar Quarter after the [* * *] Generic Product is launched and continuing
for so long as such [* * *] Generic Products remain on the market in China, the
applicable royalty rate that would otherwise be owed on Net Sales of such
Licensed Product in China under Section 1.05(a) will be reduced by [* * *] and
other amounts payable under Section 1 shall not be affected by the foregoing
sentence.

 

For the purposes of this section, “Generic Product” means with respect to a
Product in China, any product sold by a Third Party (including a “generic
product”) approved in China for sale in reliance on a prior approval of a
Licensed Product, under Section 505(j) of the Federal Food, Drug and Cosmetic
Act, Section 12 of the Provisions for Drug Registration of the People’s Republic
of China, or a successor or foreign equivalent Applicable Law, by way of an
abbreviated regulatory mechanism by the Regulatory Authority in China, which
product meets the equivalency determination by the applicable Regulatory
Authority (including a determination that the product is “therapeutic
equivalent”, “interchangeable”, “substitutable” or other term of similar
meaning, with respect to such Licensed Product).  A product shall not be
considered to be a Generic Product if (a) MYLAN or any of its Affiliates or any
sublicensee enabled by MYLAN or its Affiliates to (directly or indirectly) sell
such product is or was involved in the development or commercialization of such
product, or (b) such product is commercialized by any Third Party who obtained
such product in a chain of distribution that included MYLAN or any of its
Affiliates or any sublicensee enabled by Mylan or its Affiliates to (directly or
indirectly) sell such product.

 

Section 1.06    Duration of Royalty Payments to THERAVANCE.

(a)        Commencement.  All royalties payable under Section 6.05(a) shall be
paid on a Country-by-Country basis from First Commercial Sale of the Licensed
Product in the relevant ROW Country.

(b)        Duration of Royalties; Adjustment of Royalties.  Royalty obligations
under Section 6.05 shall apply on a Country-by-Country basis, until the later of
(i) the expiration or termination of the last Valid Claim of a THERAVANCE Patent
or Joint Invention Patent covering the Licensed Product in the ROW Country of
sale and (ii) thirteen (13) years from First Commercial Sale of the Licensed
Product anywhere in the Territory.

(c)        China Royalty Term.  The royalty payments for China payable under the
above Section 1.05 shall be payable on a Country-by-Country basis from the First
Commercial Sale of such Licensed Product in such Country until the later
of:  (i) the fifteenth (15th) anniversary of the date of the First Commercial
Sale of such Licensed Product in such Country; and (ii) the expiration of the
last Valid Claim (including any patent term adjustments or extensions) within
the THERAVANCE Patents that cover such Licensed Product in such Country (the
“China Royalty Term”).

 





9



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

Section 1.07    Payments to Third Parties; Combination Products.

(a)        Payments to Third Parties.  If MYLAN is required to pay any amounts
to a Third Party with respect to the manufacturing,  using or selling Licensed
Product in a ROW Country based on the intellectual property rights of such Third
Party covering such Licensed Product, MYLAN shall be entitled to deduct [* * *]
of any such amount paid to such Third Party from the Royalties otherwise due
THERAVANCE for such Licensed Product, provided in no event shall such
reduction(s) reduce the royalties otherwise payable to THERAVANCE during any
Calendar Year by more than [* * *], and provided further than amounts not
deducted in accordance with this Section 1.06 shall be carried forward to the
following Calendar Year until [* * *] of all such amounts is so deducted.
Notwithstanding the forgoing, MYLAN shall be solely responsible for any and all
Third Party Obligations with respect to the Licensed Product in China as a
result of the activities hereunder.

(b)        Combination Products.  For Combination Licensed Products, the Parties
shall meet prior to beginning clinical Development of such Combination Licensed
Product, and negotiate in good faith appropriate adjustments to the ROW Royalty,
China Royalty, and share of Operating Profits (Loss) for THERAVANCE to receive,
based on the relative value of: 1) the Parties’ respective contributions to the
Development and Commercialization (including associated expenses) of such
Combination Licensed Product; and 2) relative importance and proprietary
protection of the Stand Alone Licensed Product and the other active
ingredient(s) included in such Combination Licensed Product.  In the event the
Parties are unable to agree with respect to such adjustments, Operating Profits
(Losses) or Royalties, as applicable shall be multiplied by the fraction equal
to 1/[the number of active ingredients in such Combination Licensed Product].

Section 1.08    Reporting and Payment.

(a)        Reports.

(i)         On or before the tenth (10th) day of each month, each Party will
provide a written report to the other Party setting forth, with respect to
THERAVANCE, the Development Expenses and, with respect to both Parties, the
Operating Expenses, Shared Expenses and Patent expenses subject to reimbursement
in accordance with Article 12 (“Reimbursable Patent Expenses”), incurred and
anticipated to be incurred by such Party during the then-current Calendar
Quarter and Calendar Year.  Such reports shall compare such amounts to the
amounts set forth in the Development Budget or Commercial Budget, respectively,
for the corresponding periods.  Within fifteen (15) days after the end of each
Calendar Quarter during the Term, THERAVANCE shall also provide to MYLAN a
written report of its Operating Expenses, Shared Expenses and Reimbursable
Patent Expenses incurred for such Calendar Quarter.





10



 

THE SYMBOL “[* * *]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS

BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II)

WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

(ii)        As soon as is reasonably practical after the end of each Calendar
Quarter, MYLAN shall submit to THERAVANCE a written report (each, a “Quarterly
Report”) setting forth in reasonable detail for such Calendar Quarter (i) Net
Sales in the Territory, in the aggregate and on a country-by-country basis, (ii)
Royalties owed to THERAVANCE on ROW Net Sales, (iii) COGS for the U.S., (iv)
Operating Expenses and Shared Expenses for the Calendar Quarter, incurred by
each Party and in the aggregate, (v) Operating Profit (Loss) and each Party’s
share thereof, (vi) Reimbursable Patent Expenses and each Party’s share thereof,
and (vii) the amounts due to or from the relevant Party, as well as the
computation of each of the foregoing.

(iii)       Subject to Section 1.08(b) below, within fifteen (15) days following
submission to THERAVANCE of each Quarterly Report, the Parties shall make any
reconciling payments necessary to effect the Royalties owed to THERAVANCE
pursuant to Section 1.04 of this Exhibit F, and the sharing of Operating Expense
and Operating Profit (Loss) of the Parties set forth in Section 1.03 of this
Exhibit F for such Calendar Quarter.  For clarity, if the amount of the
Operating Profits (Loss) are negative with respect to any Calendar Quarter, the
Parties will share such Operating Loss and THERAVANCE will make any necessary
payments to MYLAN.

(iv)       The reports required by this Section 1.08 shall be the reporting
Party’s Confidential Information subject to the protections of Article 9 of the
Agreement.

(b)        Disputes.   In the event of a dispute regarding any amount reported
by a Party or any amount owed under Section 1.08(a) above, the JSC shall
promptly meet and negotiate in good faith a resolution to such dispute.  In the
event that the JSC is unable to resolve such dispute within sixty (60) days
after notice by the disputing Party, the Parties will (a) use reasonable, good
faith efforts to reach agreement on the appointment of one
internationally-recognized independent accounting firm to determine the matter
or (b) if the Parties cannot reach agreement on such accounting firm, then the
head of the office of the American Arbitration Association in New York City
shall choose an internationally-recognized independent accounting firm to make
the final determination.

(c)        Efforts to Streamline Reporting. The Parties will cooperate in good
faith to develop processes and align the reporting timelines set forth in this
Section 1.08 with each Party’s internal close calendars and internal and other
reporting obligations.

11

